Citation Nr: 0929623	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  04-32 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from October 1970 to February 
1972.  This appeal initially came before the Board of 
Veterans' Appeals (Board) from decisions of the Department of 
Veterans affairs (VA) Regional Office (RO) ) in St. 
Petersburg, Florida.  The Board remanded the appeal for TDIU 
in April 2008. 

The Veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in March 2008.   


FINDINGS OF FACT

1.  The Veteran has three service-connected disabilities: 
posttraumatic stress disorder (PTSD), currently rated as 70 
percent disabling, diabetes mellitus, type II, currently 
rated as 20 percent disabling, and hypertension, currently 
rated as 10 percent disabling.  

2.  The medical evidence of record demonstrates that the 
Veteran's service-connected PTSD, as well as cognitive 
decline which is likely to be secondary to the Veteran's 
other service-connected disabilities, renders him unable to 
secure or follow a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 3.341, 4.16, 4.19, 4.25 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before considering the merits of the appeal, the Board must 
consider whether VA's duties to notify and assist the Veteran 
have been met.  The Veterans Claims Assistance Act of 2000 
(VCAA) specifies VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  As the decision below is favorable to the Veteran, 
no further discussion of the VCAA is required. 

Claim for TDIU

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding 
of total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the non-disabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the Veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a).  Theoretical ability to engage in 
substantial gainful employment is not a sufficient basis to 
deny benefits.  The test is whether a particular job is 
realistically within the physical and mental capabilities of 
the claimant.  

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  VA regulations generally provide 
that Veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration 
may be given to the Veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  If 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and the combined 
rating must be 70 percent or more.  Id.

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Facts and analysis

The Veteran has three service-connected disabilities: 
posttraumatic stress disorder (PTSD), currently rated as 70 
percent disabling, diabetes mellitus, type II, currently 
rated as 20 percent disabling, and hypertension, currently 
rated as 10 percent disabling.  Therefore, he meets schedular 
criteria for consideration of TDIU.  

The record establishes that the Veteran had occupational 
experience as a security guard.  His last period of 
employment ended in December 2003.  The record reflects that 
the Veteran's spouse asked his employer to assist him to 
apply for Social Security Administration (SSA) disability 
benefits.  In May 2004, the provider noted that the Veteran's 
mood was responding to medications, but the Veteran was tired 
in the morning because he was sleeping five hours or less at 
night, and had trouble "getting started" in the mornings.  
He still had "problems" with sudden anger.

In December 2004, the Veteran underwent private evaluation 
for SSA disability benefits to determine the etiology of 
memory loss.  It was noted that the Veteran was unable to 
remember to take his medications.  The examiner concluded 
that the Veteran's symptoms were due to hypertension, 
depression, PTSD, and shoulder pain.  

The Veteran's spouse reported in April 2006 that she had 
observed the Veteran forgetting how to cook basic foods, 
getting lost while driving, forgetting rules to sports he 
enjoyed, and having sudden outbursts of anger.  The Veteran 
reported that he lost his last job because he fell asleep as 
a result of the medications he was taking for PTSD.  The 
assigned diagnoses were depression and PTSD.

In July 2005, the Veteran submitted a formal claim for TDIU 
benefits.  August 2004 through October 2005 VA outpatient 
treatment notes reflect that the Veteran continued to seek 
treatment for PTSD and for diabetes.  He was placed on the 
waiting list for a PTSD group.  A Global Assessment of 
Functioning (GAF) score of 60 was assigned in March 2005 and 
GAF scores of 50 were assigned in May 2005 and October 2005.

In a March 2006 letter, the Veteran's wife indicated that the 
Veteran quit working in December 2003 because of his PTSD and 
filed for SSA benefits, and resubmitted this application for 
SSA benefits in August 2004 after a relocation.  In July 
2006, a VA provider stated that that the Veteran was rendered 
unemployable as a result of his PTSD symptoms alone.

On VA examination in August 2006, the assigned diagnosis was 
again PTSD.  The examiner assigned a Global Assessment of 
functioning score of 47.  The examiner opined that the 
Veteran's service-connected PTSD was not totally disabling 
for employment purposes.  The examiner noted, however, that 
the Veteran's symptoms of detachment, anger, and 
hypervigilance would make it difficult for the Veteran to 
maintain employment.  The examiner did not discuss the 
effects of the Veteran's service-connected diabetes mellitus 
or hypertension on his employability.  

In October 2006, a treating VA neurologist opined that the 
Veteran's memory problems were possibly due to medications he 
was taking, either the quetapine, atenolol, lorezepam, 
loratadine, or other medications for hypertension and PTSD, 
but raised the possibility that the Veteran had early 
dementia.  

In January 2007, the Veteran was awarded SSA benefits 
effective in February 2005.  The SSA decision which explains 
the basis for that award is not associated with the claims 
files before the Board.

On VA examination in June 2008, the Veteran was apathetic but 
cooperative.  He appeared confused when attempting to answer 
questions.  Parkinsonian symptoms were noted.  He was easily 
distracted.  He was not able to perform serial 7s or spell 
"world" backward.  He was unable to interpret proverbs.  He 
reported nightmares and intrusive thoughts about his combat 
experiences.  He was behaviorally disorganized and 
cognitively impaired.  He had impairment in organization of 
information, sequencing, processing, focus, and memory during 
the examination.  He was unable to perform most activities of 
daily living.  He was unable to state his monthly benefits or 
bills.  The examiner concluded that the Veteran was unable to 
manage his own financial affairs.  The examiner assigned a 
diagnosis of dementia, in addition to the diagnosis of PTSD.  
The examiner was unable to determine whether the Veteran 
still had symptoms of PTSD, because the Veteran's cognitive 
impairment was so severe that it was superseding the symptoms 
of PTSD.  The examiner concluded that the Veteran's cognitive 
impairment made assessment of the PTSD symptoms " virtually 
impossible."  

The evidence of record establishes that the Veteran is unable 
to work.  However, the medical evidence as to the onset and 
cause of the Veteran's current inability to work is 
conflicting.  The Board requested VHA opinion to assist in 
reconciling the conflicting evidence.  

In an opinion provided in June 2009, the VHA reviewer 
concluded that the GAF score of 47 assigned by the VA 
examiner who examined the Veteran in August 2006 was 
incorrect, and that a GAF score less than 47 should have been 
assigned.  The Court of Appeals for Veterans Claims has noted 
that GAF scores are scaled ratings reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders 32 (4th ed.) (DSM-IV).  VA's Rating 
Schedule employs nomenclature based upon the DSM-IV, which 
includes the GAF scale.  See 38 C.F.R. § 4.130.

A GAF score from 61 to 70 reflects some mild symptoms, or 
some difficulty in social, occupational, or school 
functioning. In such cases, the veteran is generally 
functioning pretty well, with some meaningful interpersonal 
relationships. GAF scores ranging from 51 to 60 reflect 
moderate symptoms. While important in assessing the level of 
impairment caused by psychiatric illness, the GAF score is 
not dispositive of the level of impairment cause by such 
illness. Rather, it is considered in light of all of the 
evidence of record.  See Brambley v. Principi, 17 Vet. App. 
20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 
(2001).

The VHA reviewer also concluded that the Veteran's symptoms 
of irritability, anger, argumentativeness, and falling asleep 
at work were associated with his service-connected PTSD and 
resulted in unemployability as early as 2004.  

The VHA reviewer further concluded that the signs of dementia 
noted in June 2008 may have stemmed from the Veteran's 
service-connected hypertension and/or service-connected 
diabetes, as these disabilities are risk factors for 
dementia.  The reviewer noted that the kind of cognitive 
decline noted for the Veteran is not usually seen with PTSD 
alone.  The reviewer noted that it was as likely as not the 
Veteran's other service-connected disabilities, diabetes and 
hypertension, were related to the cognitive decline which 
could not be attributed to PTSD.  The reviewer's conclusion 
that PTSD alone was not sufficient to account for the 
Veteran's current cognitive decline remains favorable to the 
Veteran's claim, since the examiner linked the current 
cognitive disorder to service-connected disabilities.

The central inquiry in a claim for TDIU is "whether the 
veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be 
given to the veteran's education, special training, and 
previous work experience, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 
4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough to warrant an award of 
TDIU.  The ultimate question, however, is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose, 4 Vet. App. at 363.  

The Veteran has three service-connected disabilities, PTSD, 
currently rated as 70 percent disabling, diabetes mellitus, 
type II, currently rated as 20 percent disabling, and 
hypertension, currently rated as 10 percent disabling.  The 
opinion of the VHA reviewer is favorable to a finding that 
the Veteran's PTSD rendered him incapable of performing the 
physical and mental acts required by employment prior to and 
when he submitted his July 2005 formal claim for TDIU.  The 
opinion that current cognitive decline, diagnosed as 
dementia, is likely secondary to the Veteran's diabetes and 
hypertension, is also favorable to a finding that the Veteran 
remains unable to perform the physical and mental acts 
required for employment as a result of service-connected 
disabilities.  Therefore, resolving any reasonable doubt in 
the Veteran's favor, the claim is granted.




ORDER

The appeal for TDIU is granted, subject to law and 
regulations governing the effective date of an award of 
monetary compensation.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


